Citation Nr: 0313466	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  94-48 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for headaches and 
memory loss claimed as residuals of cerebrospinal meningitis.

2.  Entitlement to an increased evaluation for residuals of 
cerebrospinal meningitis with left ear hearing loss, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
November 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which in pertinent part denied a 
compensable evaluation for residuals of cerebrospinal 
meningitis.  The veteran subsequently perfected this appeal.

In November 1996, the Board remanded this case for a RO 
hearing.  A RO hearing was held in March 1997 and a 
transcript of that hearing has been associated with the 
claims file.  A June 1999 rating decision granted a 10 
percent evaluation for meningitis with left ear hearing loss.  
The August 1999 supplemental statement of the case (SSOC) 
incorporated the issues of service connection for headaches 
and memory loss secondary to cerebrospinal meningitis.  It 
was noted that these issues have essentially been part of the 
veteran's claim regarding an increased evaluation for the 
residuals of cerebrospinal meningitis and as such, were 
inextricably intertwined with the issue.  

In June 2000, the Board in pertinent part denied an 
evaluation in excess of 10 percent for residuals of 
cerebrospinal meningitis with left ear hearing loss and 
denied service connection for headaches and memory loss 
claimed as residuals of cerebrospinal meningitis.  The 
veteran subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (CAVC).  By 
Memorandum Decision dated March 8, 2002, CAVC vacated and 
remanded, pursuant to the VCAA, the Board's June 2000 
decision regarding the appellant's claims for entitlement to 
an increased rating for residuals of cerebrospinal meningitis 
and for entitlement to service connection for headaches and 
memory loss.  


REMAND

On review of the record, it is the opinion of the Board that 
additional development of the evidence should be accomplished 
prior to further consideration of the veteran's claims.

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

In February 2003, the Board sent the veteran a letter 
advising him of the enactment of the VCAA and notifying him 
of the evidence and information he was responsible for 
providing and of the evidence that VA would attempt to 
obtain.  The letter provided 30 days for response.  The 
United States Court of Appeals for the Federal Circuit 
recently invalidated 38 C.F.R. § 19.9(a)(2)(ii) (which 
allowed the Board to provide the notice required by 38 U.S.C. 
§ 5103(a) and § 3.159(b)(1) and provided the appellant not 
less than 30 days to respond to the notice), because it is 
contrary to 38 U.S.C. § 5103(b), which provides the claimant 
1 year to submit evidence.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 
U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  Consequently, 
the veteran's claim must be remanded for readjudication 
pursuant to the VCAA.

Regarding the veteran's claim of entitlement to an evaluation 
in excess of 10 percent for residuals of cerebrospinal 
meningitis with left ear hearing loss, the Board notes that 
the veteran has not undergone a hearing evaluation since 
April 1998.  The information is not sufficient regarding the 
current severity of the veteran's hearing loss and therefore, 
additional examination is necessary.

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: an audiometric examination 
to determine the current nature and 
severity of the veteran's residuals of 
cerebrospinal meningitis with left ear 
hearing loss.  An examination for hearing 
impairment for VA purposes must be 
conducted by a state-licensed audiologist 
and must include a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examination 
will be conducted without the use of 
hearing aids.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical manner 
on the examination report and any test 
results should be attached thereto.  Send 
the claims folder to the examiner for 
review in conjunction with the 
examination.

3.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues on appeal, 
considering all applicable laws and 
regulations.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




